In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00067-CV

NORTHWEST INDEPENDENT SCHOOL               §    On Appeal from the 153rd District Court
DISTRICT, Appellant
                                           §    of Tarrant County (153-315355-20)

V.                                         §    August 20, 2020

K.R. AND B.R., INDIVIDUALLY AND AS         §    Opinion by Justice Womack
PARENTS AND NEXT FRIENDS OF C.R.,
A MINOR CHILD, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying

Northwest Independent School District is reversed, and we render a judgment

dismissing K.R. and B.R.’s claims.

      It is further ordered that appellees K.R. and B.R. shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack